Opinion issued March 7, 2013




                                          In The
                                 Court of Appeals
                                         For The
                             First District of Texas


                                 NO. 01-12-00743-CV

       IN RE WYDELL DIXON & ALL ANIMALS, ALIVE, UNBORN &
                       DECEASED, Relator


    Original Proceedings on Petitions for Writs of Mandamus and Prohibition


                           MEMORANDUM OPINION 1

       By petitions for writ of mandamus, relator, Wydell Dixon, seeks relief from

the trial court’s judgment of May 29, 2012.

       We DENY the petition for writ of mandamus.

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

1
       The underlying case is Texas City Animal Control v. Wydell Dixon, No. CV-67387 in the
       County Court at Law No. 3 of Galveston County, Texas, the Hon. Christopher Dupuy,
       presiding.